Name: Commission Regulation (EEC) No 95/88 of 14 January 1988 derogating for the first quarter of 1988 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 11 /40 Official Journal of the European Communities 15. 1 . 88 COMMISSION REGULATION (EEC) No 95/88 of 14 January 1988 derogating for the first quarter of 1988 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector (a) applications may only be lodged from 18 until 22 January 1988 ; (b) the information provided for in Article 15 (4) (e) of the said Regulation shall be provided on 27 January 1988 ; (c) the licences provided for in Article 15 (5) (d) of the said Regulation shall be issued on 1 February 1988 . Article 2 In Article 1 of Commission Regulation (EEC) No THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), Whereas while awaiting the Council Decision on certain contingents in the beef sector it is necessary to reintro ­ duce the issue of licences ; Whereas consequently it is necessary to derogate from Commission Regulation (EEC) No 2377/80 (3) with regard to the periods for lodging applications and for the gran ­ ting of licences within the framework of these special systems ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 For the first quarter of 1988 notwithstanding Article 15 of Regulation (EEC) No 2377/80 and in respect of the arran ­ gements referred to in Article 1 2 of the said Regulation : 3893/87 (4)  paragraph 1 , 'Articles 9 to 1 2 is replaced by 'Articles 9 to 11 ',  paragraph 2, 'points a), b) and e)' is replaced by 'points a) and b)'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in ail Member States . Done at Brussels , 14 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 . p. 24 . (2) OJ No L 48 , 17 . 2 . 1987 , p. I (3) OJ No L 241 , 13 . 9 . 1980 . p. 5 . (4) OJ No L 365, 24 . 12 . 1987, p . 48 .